EXHIBIT 10.2


AIRCRAFT LEASE

        This Lease Agreement (“Lease” or “Agreement”) is executed this 15th day
of January, 2004 by and between EAGLE I, LLC, a Montana limited liability
company (“Lessor”) and SEMITOOL, INC., a Montana corporation, with its principal
place of business at 655 West Reserve Drive, Kalispell, Montana (“Lessee”).


RECITALS

  A. Lessor is the owner of a Falcon 900 (the “Aircraft”) with a serial number
of 65 and a registration number of N988T.


  B. Lessor has agreed to lease the Aircraft to the Lessee pursuant to the terms
hereof.


        NOW, THEREFORE, in consideration of the mutual promises and covenants
exchanged herein and for other good and valuable consideration, the parties
hereto agree as follows:

    1.        Term. The term of this Lease shall continue to be month to month
(“Term”).

    2.        Rental. Effective January 15, 2004, Lessee hereby covenants and
agrees to pay Lessor, during the Term, a monthly rental of ONE HUNDRED
FIFTY-THREE THOUSAND, FOUR HUNDRED SIXTY AND NO/100 DOLLARS ($153,460.00), plus
the adjustable amount as per the attached Schedule A. All rental payments shall
be made to Lessor, at a place designated by Lessor, on or before the first day
of each monthly period of the Lease.

    3.        Taxes. Lessee shall pay all taxes, assessments, and charges
imposed by any national, state, municipal government or other public or airport
authority on the Aircraft or on its use during the Term and until re-delivery of
the Aircraft to the Lessor; and to save the Lessor free and harmless therefrom,
and reimburse the Lessor on a pro rata basis for any such taxes or charges
payable subsequent to the Term of this Lease.

    4.        Maintenance and Repair. Lessee shall maintain and keep the
Aircraft and all its components in good order and repair, in accordance with the
requirements of the Federal Aviation Agency (“FAA”), or any other governmental
authority having jurisdiction, and within reasonable time replace in or on the
Aircraft any and all parts, equipment, appliances, instruments, or accessories
which may be worn out, lost, destroyed, confiscated, or otherwise rendered
unsatisfactory or unavailable for use in or on the Aircraft. Any replacements on
the Aircraft shall be (a) in good operating condition and have a value, utility,
and quality, at least equal to that which the property replaced originally had,
and (b) at the time affixed to the Aircraft and made subject to this Lease,
owned by the Lessee free and clear of all liens and encumbrances, it being
understood that the Lessee shall have the same protection as the Lessor under
the standard warranty clause of the manufacturer of the Aircraft the terms and
provisions of said warranty being incorporated herein; perform all major
overhaul on the Aircraft, whenever deemed necessary and as may be required by
the FAA or any other governmental authority during the Term of this Lease, and
all engine overhaul and inspection and maintenance service.

    5.        Insurance. During the Term, Lessee agrees to keep the Aircraft
insured, at Lessee’s expense, with companies acceptable to the Lessor and which
are qualified to do business in the State of Montana, for such amounts and
against such hazards as the Lessor may require, including, but not limited to,
hull damage and liability for personal injuries, death or Aircraft damages,
arising from or in any manner occasioned by the acts or negligence of the Lessee
or others in custody, operation or use of the Aircraft, with losses under the
hull damage policies payable to the Lessor, in terms satisfactory to the Lessor,
and deliver the policies, or evidence of insurance satisfactory to the Lessor,
to Lessor with premium receipts. The Lessee hereby appoints Lessor as the
Lessee’s attorney-in-fact to make proof of loss, and claim for, receive payment
of, and execute or endorse all documents, checks or drafts for hull damage or
return premium under the insurance policies.

    6.        Conforming Use. Lessee shall only use the Aircraft for the
purposes and in the manner set forth in any application for insurance executed
by Lessee in connection with the leased property and shall abide by and conform
to, and cause others to abide by and to, all laws, ordinances, orders, rules and
regulations, national, state, municipal, or otherwise, now existing or hereafter
enacted, controlling or in any way affecting the operation, use, or occupancy of
the Aircraft or the use of any airport premises by Lessee.

    7.        No Lien or Assignment. Lessee shall keep safely, and use
carefully, the Aircraft, and shall not sell, or assign or dispose of the
Aircraft, or any interest therein, or any part thereof, or equipment necessary
thereto, or suffer or permit any charge, lien, or encumbrance of any nature upon
the Aircraft, or any part thereof, or lend or rent the same.

    8.        Sublease. Upon prior written approval of the Lessor, the Lessee
shall have the right to sublease the Aircraft, provided, however, the Aircraft
is maintained in conformance with all applicable rules and regulations
pertaining to the use to which the Aircraft shall be subjected. In the event
Lessee subleases the Aircraft, Lessee shall continue to be responsible for the
performance of its covenants and obligations under this Agreement.

    9.        Indemnification. Lessee shall be responsible for and liable to the
Lessor for, and indemnify the Lessor against, all damage to the Aircraft which
occurs in any manner from any cause or causes during the Term or until
re-delivery of the Aircraft. Lessee shall indemnify and save Lessor harmless
from and against all claims, cost, expenses, damages, and liabilities, including
personal injury, death, or Aircraft damage claims arising out of, or in any
manner occasioned by the operation or use of the Aircraft, during the Term or
until re-delivery of the Aircraft to the Lessor, regardless of whether a claim
occurs during or after the Term.

    10.        Licensed Pilotage. Lessee shall not permit the Aircraft to be
operated by anyone other than a currently certificated pilot having at least the
minimum total pilot hours required by the applicable insurance required by this
Lease.

    11.        Lessor’s Right of Inspection. Lessee shall permit the Lessor, or
its duly authorized agent or representative, to inspect the Aircraft at any
reasonable time, either on the land or aloft, and to furnish any information in
respect to the Aircraft and its use that the Lessor may reasonably request.

    12.        Delivery Upon Termination. Lessee shall return, upon demand, at
the expiration of the Term, the Aircraft to the Lessor, at such place as may be
designated as when received, excepting only for reasonable wear and tear, and
damage by any cause covered by collectible insurance; provided, however, that
the designated place shall not be more than one hundred fifty (150) miles from
the home airport at the outset of this Lease.

    13.        Further Assurances. Lessee and Lessor each agree to execute and
deliver to the other party any additional or supplemental instruments or
documents as may be requested by either Lessor or Lessee in connection with this
Lease.

    14.        Assignment of Warranty. Lessor hereby assigns to the Lessee, for
and during the Term, any warranty of the manufacturer, express or implied,
issued on or relating to the Aircraft, and hereby authorizes the Lessee to
obtain the customary service furnished by the manufacturer in connection with
any warranty, at Lessee’s expense. The Lessee acknowledges and agrees that the
Aircraft is a type of aircraft of a size, design, capacity, and a manufacturer
selected by the Lessee and suitable for its purposes.

    15.        No Implied Representations or Warranties. The parties acknowledge
that the Lessor is not a manufacturer or engaged in the sale or distribution of
aircraft. It is further acknowledged that the Lessor makes no representations,
promises, statements, or warranties, expressed or implied, with respect to the
merchantability, suitability, or fitness for purpose of the Aircraft or
otherwise. Lessor shall not be liable to the Lessee for any loss, claim, demand,
liability, cost, damage, or expense of any kind, caused or alleged to be caused,
directly or indirectly, by the Aircraft, or by any inadequacy thereof for any
purpose, or by any defect therein; or in the use or maintenance thereof, or any
repairs, servicing, or adjustments thereto, or any delay in providing, or
failure to provide the same, or any interruption or loss of service or use
thereof, or any loss of business, or any damage whatsoever and howsoever caused.

    16.        Risk of Loss. All risks of loss or damage to the Aircraft, from
whatever cause, hereby are assumed by the Lessee during the Term. If the
Aircraft is damaged, and is capable of being repaired, the Lessee shall have the
option of either repairing the same or replacing the same, at the Lessee’s cost
and expense.

    17.        Irrevocability. This Lease is irrevocable for its full term and
until the aggregate rentals have been paid by the Lessee. Rent shall not abate
during the Term because the Lessee’s right to possession of the Aircraft has
terminated, or for any other reason whatsoever.

    18.        Lessor’s Assumption of Lessee’s Obligations. In the event the
Lessee fails to use, preserve, and/or maintain the Aircraft, discharge all
taxes, liens, or charges, pay all costs and expenses or procure and maintain
insurance, in the manner set forth in this Agreement, the Lessor, at its option,
may do so, and all such advances by the Lessor shall be added to the unpaid
balance of the rentals due under this Lease and shall be repayable by the Lessee
to Lessor on demand, together with interest thereon at the rate of twelve
percent (12%) per annum, until the unpaid balance shall have been repaid in
full. The Lessor may enter upon any premises where the Aircraft is located, for
the purpose of inspection, and may remove the Aircraft forthwith, without notice
to Lessee, if, in the opinion of the Lessor, the Aircraft is being improperly
used or maintained.

    19.        Default. The occurrence of any of the following shall constitute
an event of default: (1) Lessee shall fail to pay the rent provided for herein;
(2) Lessee shall fail to observe or perform any of the obligations of Lessee
provided for herein; (3) if a petition in bankruptcy or an application for any
relief under any provision of the Bankruptcy Act is filed by or against Lessee;
(4) Lessee shall make an assignment for the benefit of creditors; (5) a receiver
is appointed for the assets or affairs of Lessee; (6) Lessee shall commit any
act of bankruptcy; (7) Lessee’s interest hereunder shall be levied upon under
execution or seized by virtue of any writ of any court of law or equity; (8) any
assignment of this Lease, either in whole or in part, is effected by operation
of law; or (9) the Aircraft, in the opinion of Lessor, is being improperly used
or maintained.

    20.        Lessor’s Rights. If Lessee shall be in default hereunder, Lessor
shall have the right to make any payment or perform any act required by Lessee
under any provision of this Lease, and, in exercising such right, to incur
necessary and incidental costs and expenses, including reasonable counsel fees.
All payments made and all costs and expenses incurred by Lessor in connection
with any exercise of such right, together with interest thereon at twelve
percent (12%) per annum from the respective dates of the making of such payments
or the incurring of such costs and expenses, shall be reimbursed by Lessee
immediately upon demand. Notwithstanding the foregoing, nothing herein shall
imply any obligation on the part of Lessor to make any payment or perform any
act required by Lessee.

    21.        Lessor’s Remedies. In the event of default by Lessee hereunder
which shall remain uncured after ten (10) days notice of the default, or five
(5) days in the case of nonpayment of rent or any other sum due hereunder, with
or without notice of default from Lessor, Lessor may at once thereafter or at
any time subsequently during the existence of such breach or default: (1) enter
into and upon the premises or any part thereof and repossess the same, expelling
and removing therefrom all persons and property (which property may be removed
and stored at the cost of, and for the account of Lessee), and (2) either (a)
terminate this Lease, holding Lessee for damages for its breach or (b) without
terminating this Lease, re-let the premises or any part thereof upon such terms
and conditions as shall appear advisable to Lessor. If Lessor shall proceed in
accordance with the last-mentioned alternative (b), and the amounts received
from re-letting of the premises during any month or part thereof shall be less
than the rent due and owing from Lessee during such month or part thereof under
the terms of this Lease, Lessee shall pay such deficiency to Lessor immediately
upon calculation thereof.

        Notwithstanding the foregoing, any default (except failure to pay rent
or any other amount due hereunder) the curing of which shall actually require
more than ten (10) days because of any cause beyond Lessee’s control, shall be
deemed cured by Lessee if Lessee shall have commenced to cure said default
within the ten (10) day period and shall thereafter have successfully prosecuted
the curation of said default with all due diligence.

    22.        Miscellaneous Default Clauses. In the event of breach of this
Lease, the party at fault shall and will pay to the other party all costs,
reasonable attorneys’ fees and other expenses which may be incurred by the said
other party in enforcing his or its rights hereunder. The remedies hereinabove
mentioned, or the election of any thereof by either party shall in no case be
deemed or considered exclusive of any other remedy or action hereunder or which
may otherwise be appropriate, each party having the right to pursue any and all
other rights and remedies which it may have at law or in equity. The failure of
either party to terminate this Lease at any time during the breach of any of the
terms hereof shall be deemed only an indulgence by said party for that
particular breach and shall not be construed to be a waiver of the rights of
said party as to any further or subsequent breach. Lessor shall not be deemed to
have terminated this Lease by reason of taking possession of the premises unless
written notice of such termination has been served on Lessee.

    23.        Time of Essence. Time is of the essence of this Lease.

    24.        No Passage of Title. This Agreement is, and is intended to be a
lease, and the Lessee does not acquire by this lease any right, title, or amount
whatsoever, legal or equitable, in the Aircraft or to the proceeds of the sale
of the Aircraft, except its interest as the Lessee under this Lease.

    25.        Quiet Enjoyment. The Lessor warrants that, if Lessee performs its
obligations under this Lease, the Lessee shall peaceably and quietly hold,
possess and use the Aircraft during the Term, free of any interference or
hindrance.

    26.        Relationship of Parties. The relationship between the Lessor and
Lessee is only that of Lessor and Lessee. The Lessee shall never at any time
during the Term for any purpose whatsoever be or become the agent of the Lessor,
and the Lessor shall not be responsible for the acts or omissions of the Lessee
or its agents.

    27.        Remedies. The Lessor’s rights and remedies with respect to any of
the terms and conditions of this Lease shall be cumulative and not exclusive,
and shall be in addition to all other rights and remedies in its favor.

    28.        No Waiver. The Lessor’s failure to strictly enforce any provision
of this Lease shall not be construed as a waiver thereof or as excusing the
Lessee from future performance.

    29.        Partial Invalidity. In the event any provision of this Lease or
part thereof shall be determined by any court of competent jurisdiction to be
invalid, void, or otherwise unenforceable, the remaining provisions hereunder,
or parts thereof, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, it being understood that such
remaining provisions shall be construed in a manner most clearly approximating
the intention of the parties with respect to such invalid or unenforceable
provision or part thereof.

    30.        Truth in Leasing.

    a.        The parties hereby certify as follows: During the twelve (12)
months (or portion thereof during which the Aircraft has been subject to United
States registration) preceding the execution of this Lease, the Aircraft has
been maintained and inspected under Part 91 of the Federal Aviation Regulations.
The Aircraft is in compliance with applicable maintenance and inspection
requirements under the Federal Aviation Regulations for the operation of the
Aircraft to be conducted under this Lease.

    b.        The name and address of the person responsible for operational
control of the Aircraft under this Lease are:

          Name:       Semitool, Inc.,
          Attention:      Larry Viano
          Address:      655 West Reserve Drive, Kalispell, MT 59901

        By its signature below, Lessee certifies that it understands its
responsibilities for compliance with the applicable Federal Aviation
Regulations.

    c.        An explanation of factors bearing on operational control and
pertinent Federal Aviation Regulations can be obtained from the nearest FAA
Flight Standards District Office, General Aviation District Office, or Air
Carrier District Office.

    31.        Subject and Subordinate. Lessee hereby acknowledges and agrees
that this Lease and all right, title and interest of Lessee in, to and under
this Lease are now and shall at all times continue to be unconditionally subject
and subordinate in each and every respect (i)to the lien of Fleet Capital
Corporation (the “Mortgagee”) in the Aircraft, as said lien may be amended,
modified or renewed from time to time, and (ii) to all of the terms and
conditions of the Loan and Aircraft Security Agreement (S/N 65) dated as of
December 31, 2003 (as may be amended, restated or modified from time to time,
the “Loan Agreement”), between Lessor and Mortgagee, including, without
limitation, all of the rights, powers and/or remedies of Mortgagee under the
Loan Agreement, including, without limitation, Mortgagee’s rights of
repossession and to terminate this Lease upon the occurrence of an event of
default under the Loan Agreement.

    32.        Entire Agreement. This Lease constitutes the entire agreement
between the parties hereto, and any change or modification to this Lease must be
in writing and signed by the parties hereto.

    33.        Headings. The headings as to the contents of particular articles
and sections are inserted for convenience and are in no way to be construed as a
part of this Lease or as a limitation on the scope of the particular articles or
sections to which they refer.

        IN WITNESS WHEREOF, the Lessee and Lessor have duly executed this Lease
on January 15, 2004 at Kalispell, Flathead County, Montana.

LESSEE: SEMITOOL, INC. By: /s/Larry A.Viano Name: Larry A. Viano Title CFO


LESSOR: EAGLE I, LLC By: /s/Raymon F. Thompson Name: Raymon F. Thompson Title
Sole Member